Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 are rejected under 35 U.S.C. 103 as being unpatentable over Sergey et al (US 2015/0303572) in view of Saegusa et al (US 2005/0270249).
Regarding claim 1, Sergey discloses in Figures 3A-3B, an antenna module, comprising:
a base substrate (110) of a magnetic material (see par. 0091);
an insulating substrate (130) stacked on the lower surface of the base substrate (110);
a first electrode (310) disposed on the lower surface of the insulating substrate (130);
a second electrode (320) disposed to be spaced apart from the first electrode (310) on the lower surface of the insulating substrate (130); and
a radiation wire (200a) wound around the base substrate (110), having one end portion connected to the first electrode (310), and having the other end portion connected to the second electrode (320), 
wherein the insulating substrate (130) comprises:
a first insulating substrate (130a) having the first electrode (310) formed on the lower surface thereof; and
a second insulating substrate (130b) having the second electrode (320) formed on the lower surface thereof, and disposed to be spaced apart from the first insulating substrate (130a),
wherein the first insulating substrate (130a) is disposed to be biased to the first short side of the base substrate (110), and the second insulating substrate (130b) is disposed to be biased to the second short side of the base substrate (110),
 wherein the first insulating substrate (130a) separates the magnetic base substrate (110) and the first electrode (310), and the second insulating substrate (130b) separates the magnetic base substrate (110) and the second electrode (320), 
wherein the first electrode (310) is disposed to be spaced at a predetermine interval apart from the base substrate (110) by the first insulating substrate (130a), and the second electrode (320) is disposed to be spaced apart at a predetermined interval apart from the base substrate (110) by the second insulating substrate (130b),
wherein the radiation wire (200a) is wound around the base substrate (110), and is wound in a separation space between the first insulating substrate (130a) and the second insulating substrate (130b) in the lower surface of the base substrate (110).
Sergey does not disclose the insulating substrate being made of a non-magnetic material. However, a non-magnetic material insulating substrate to provide support for a radiation wire of a base
substrate is not new. One of such examples is the teaching of Saegusa, Figures 5-6 and pars. 0078-0079,
the insulating substrate (28) being made of a non-magnetic material (“plastic”, see par. 0079).  It would have been obvious to one having ordinary skill in the art before the time the invention was made to select the material for the insulating substrate being of non-magnetic material to support the radiation wire, since it has been held that to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. Therefore, to employ having the support substrate being of non-magnetic material as claimed invention would have been obvious to person skill in the art.
Regarding claim 2, as applied to claim 1, Sergey discloses in Figures 3A-3B, 5 and par. 0091, par.
0132, wherein the base substrate (110) is a ferrite substrate.
Regarding claim 3, Sergey discloses every feature of claimed invention as expressly recited in
claim 1, except for the insulating substrate being made of one selected from Polyimide (Pl) and FR4.
However, such difference is not patentable. Using a polyimide or FR4 insulating substrate to isolate the
base substrate and circuit board is common practice and well known in the art. One of such examples is
the teaching of Kubo et al (US 2007/0247387), Figure 17, a polyimide substrate (470) or FR4 insulating
substrate to isolate the base substrate (402) and circuit board (300). Therefore, to employ having the
polyimide substrate as claimed invention would have been obvious to person skill in the art.
Regarding claim 4, Sergey discloses every feature of claimed invention as expressly recited in claim 1, except for the predetermined interval being to 10µm or more and 40µm or less. However, such difference is not patentable. It would have been obvious to one having ordinary skill in the art before the time the invention was made to set the predetermine interval being to 10µm or more and 40µm or less, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only ordinary skill in the art.  In re Aller, 105 USPQ 233.
Regarding claims 5-6, as applied to claim 1, Sergey discloses in Figures 3A-3B, 5 and par. 0091, par. 0132,
wherein the first electrode (310) is disposed to be biased to the first short side of the insulating substrate (110), and the second electrode (320) is disposed to be biased to the second short side of the insulating substrate (310); wherein the first electrode (310) and the second electrode (320) are a metal material.
Response to Arguments
Applicant's arguments filed 9/8/22 have been fully considered but they are not persuasive for the reasons as set forth in the rejection above.
Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIEU HIEN T DUONG whose telephone number is (571)272-8980. The examiner can normally be reached 9:00am-5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DIMARY CRUZ LOPEZ can be reached on 571-270-7893. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIEU HIEN T DUONG/               Primary Examiner, Art Unit 2845